    Case 1:20-cv-02023-CRC-GGK-DLF Document 87 Filed 11/25/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 COMMON CAUSE, et al.,

                        Plaintiffs,

                        v.                      Case No. 1:20-cv-02023 (CRC) (GGK) (DLF)

 DONALD J. TRUMP, et al.,

                        Defendants.

                                            ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is hereby

        ORDERED that the defendants’ motion to dismiss is GRANTED. It is further

        ORDERED that the plaintiffs’ motion for partial summary judgment is DENIED AS

MOOT. It is further

        ORDERED that the plaintiffs’ motion to expedite trial on the merits is DENIED AS

MOOT. It is further

        ORDERED that the plaintiffs’ motion to expedite proceedings is DENIED AS MOOT.

It is further

        ORDERED that this case is DISMISSED WITHOUT PREJUDICE.

        This is a final appealable order.

        SO ORDERED.
   Case 1:20-cv-02023-CRC-GGK-DLF Document 87 Filed 11/25/20 Page 2 of 2




                                              GREGORY G. KATSAS
                                              United States Circuit Judge



                                              DABNEY L. FRIEDRICH
                                              United States District Judge

Date: November 25, 2020




                                     2
